 

Exhibit 10.1

 

MB BANCORP, INC.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on January 15, 2015,
by and among MB BANCORP, INC., a Maryland corporation (the “Company”), and JULIA
A. NEWTON (the “Executive”). For purposes of this Agreement, all references to
the Bank shall mean Madison Bank of Maryland.

 

WHEREAS, the Executive serves in a position of substantial responsibility with
the Company; and

 

WHEREAS, the Company and the Executive wish to set forth the terms of the
Executive’s employment with the Company and enter into this Agreement;

 

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

 

ARTICLE 1

EMPLOYMENT

 

1.1           Employment. The Company hereby employs the Executive to serve as
President and Chief Executive Officer of the Company according to the terms and
conditions of this Agreement and for the period stated in Section 1.3 of this
Agreement. The Executive hereby accepts employment according to the terms and
conditions of this Agreement and for the period stated in Section 1.3 of this
Agreement.

 

1.2           Duties. As President and Chief Executive Officer, the Executive
shall report directly to the Board of Directors of the Company (the “Board”).
The Executive shall serve the Company faithfully, diligently, competently, and
to the best of the Executive’s ability. It is contemplated by this Agreement
that the Executive’s duties shall be comparable to those presently undertaken by
the Executive. The duties of employment shall include such additional executive
duties on behalf of the Company and its operations of a character in keeping
with the Executive’s position as may, from time to time, be assigned to the
Executive by the Board. The Executive shall exclusively devote full working
time, energy, and attention to the business of the Company and to the promotion
of the interest of the Company throughout the term of this Agreement. Without
the prior written consent of the Board, during the term of this Agreement the
Executive shall not render services to or for any person, firm, corporation, or
other entity or organization in exchange for compensation, regardless of the
form in which the compensation is paid and regardless of whether it is paid
directly or indirectly to the Executive. Nothing in this Section 1.2 shall
prevent the Executive from managing personal investments and affairs, provided
that doing so does not interfere with the proper performance of the Executive’s
duties and responsibilities under this Agreement.

 

1.3           Term.

 

(a)          The term of this Agreement shall include: (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 1.3.

 

(b)          Commencing as of the first anniversary of the Effective Date, and
continuing on each anniversary of the Effective Date thereafter, the
disinterested members of the Board may extend the

 

 

 

 

Agreement term for an additional year, so that the remaining term of the
Agreement again becomes thirty-six (36) months from the applicable anniversary
date, unless the Executive elects not to extend the term of this Agreement by
giving proper written notice. The Board will review the Agreement and
Executive’s performance annually for purposes of determining whether to extend
the Agreement term and will include the rationale and results of its review in
the minutes of the meetings. The Board will notify the Executive as soon as
possible after each annual review whether it has determined to extend the
Agreement.

 

(c)          Nothing in this Agreement shall mandate or prohibit a continuation
of the Executive’s employment following the expiration of the term of this
Agreement, upon such terms and conditions as the Company and the Executive may
mutually agree.

 

1.4           Service on the Board of Directors The Executive serves as a member
of the Board. The Board shall undertake every lawful effort to ensure that the
Executive continues throughout the term of this Agreement to be elected as a
director of the Company, provided the Executive remains fit to serve as a
director. Notwithstanding anything in this Agreement to the contrary, unless
otherwise agreed to by the parties, the Executive agrees that she shall resign
as a director of the Company effective immediately after termination of the
Executive’s employment under Article 3 of this Agreement. With respect to the
preceding sentence, the Executive agrees that her resignation as a director will
be effective as of the date her employment with the Company terminates,
regardless of whether the Executive submits a formal, written resignation as
director.

 

ARTICLE 2

COMPENSATION AND BENEFITS

 

2.1           Base Salary. In consideration of the Executive’s performance of
the obligations under this Agreement, the Company shall pay or cause to be paid
to the Executive a salary at the annual rate of $112,900, payable according to
the regular payroll practices of the Company. The Executive’s salary shall be
subject to annual review. The Executive’s salary, as the same may be modified
from time to time, is referred to in this Agreement as the “Base Salary.” All
compensation under this Agreement shall be subject to customary income tax
withholding and such other employment taxes as are imposed by law.

 

2.2           Benefit Plans and Perquisites. For as long as the Executive is
employed by the Company, the Executive shall be eligible: (i) to participate in
any and all officer or employee compensation, incentive compensation and benefit
plans in effect from time to time, including without limitation plans providing
retirement, medical, dental, disability, and group life benefits and including
incentive or bonus plans existing on the date of this Agreement or adopted after
the date of this Agreement, provided that the Executive satisfies the
eligibility requirements for any the plans or benefits, and (ii) to receive any
and all other fringe and other benefits provided from time to time.

 

2.3           Reimbursement of Business Expenses. The Executive shall be
entitled to reimbursement for all reasonable business expenses incurred while
performing her obligations under this Agreement, including but not limited to
all reasonable business travel and entertainment expenses incurred while acting
at the request of or in the service of the Company and reasonable expenses for
attendance at annual and other periodic meetings of trade associations. Expenses
will be reimbursed if they are submitted in accordance with the Company’s
policies and procedures.

 

2

 

 

2.4           Facilities. The Company will furnish the Executive with the
working facilities and staff customary for executive officers with the
comparable titles and duties of the Executive as set forth in Sections 1.1 and
1.2 of this Agreement and as are necessary for the Executive to perform her
duties. The location of such facilities and staff shall be at the principal
administrative offices of the Company, or at such other site or sites customary
for such offices and as agreed to by the parties.

 

2.5           Vacation. The Executive shall be entitled to twenty (20) vacation
days in accordance with policies established from time to time by the Company.
In addition to paid vacations and other leave, the Board may grant the Executive
a leave or leaves of absence, with or without pay, at such time or times and
upon such terms and conditions as the board of directors may determine. The
Executive shall take her vacation at a reasonable time or times taking into
consideration the needs of the Company.

 

2.6           Insurance. The Company shall maintain or cause to be maintained
liability insurance covering the Executive throughout the term of this
Agreement.

 

ARTICLE 3

EMPLOYMENT TERMINATION

 

3.1           Termination Because of Death or Disability.

 

(a)          Death. The Executive’s employment shall terminate automatically at
the Executive’s death. If the Executive dies in active service to the Company,
the Executive’s estate shall receive any sums due to the Executive as Base
Salary and reimbursement of expenses through the end of the month in which death
occurs.

 

(b)          Disability. By delivery of written notice thirty (30) days in
advance to the Executive, the Company may terminate the Executive’s employment
due to the Executive’s Disability (as defined below). In the event that the
Executive’s employment hereunder terminates due to her Disability, no
termination benefits shall be payable to or in respect of the Executive. For
purposes of this Agreement, “Disability” shall mean a physical or mental
condition due to which the Executive shall have been absent from her duties on a
full-time basis for a twelve (12) consecutive month period. The Executive’s
employment shall be deemed to have terminated as a result of Disability on the
date provided in the notice of termination provided to the Executive by the
Company. The Executive shall not be considered Disabled, however, if the
Executive has returned to employment on a full-time basis within thirty (30)
days of receiving such notice.

 

3.2           Involuntary Termination with Cause. The board of directors may, by
written notice to the Executive, immediately terminate the Executive’s
employment under this Agreement at any time for Cause, in which case the
Executive shall be entitled to receive only the unpaid Base Salary that has
accrued through the date of termination. The Company shall deliver to the
Executive a copy of the resolution duly adopted by the board of directors (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the board of
directors, such meeting and the opportunity to be heard to be held prior to, or
as soon as reasonably practicable following, termination, but in no event later
than 30 days following such termination), finding that the Executive was guilty
of conduct constituting Cause. The notice provided to the Executive pursuant
hereto shall specify in detail the particulars of the conduct constituting
Cause. If the board of directors thereafter determines that such conduct did not
constitute Cause and the Executive’s employment hereunder is reinstated, then
the Executive shall be entitled to receive back pay for the period following
termination and continuing through reinstatement. If the Executive’s employment
is not reinstated as contemplated by the preceding sentence, then the
termination of employment shall be

 

3

 

 

 

deemed to have occurred pursuant to Section 3.4 of this Agreement and the
Executive shall be entitled to the compensation and benefits provided therein.
For the purposes of this Agreement “Cause” means any of the following:

 

(1)         a material act of personal dishonesty in performing Executive’s
duties on behalf of the Company or the Bank;

 

(2)         a willful misconduct that in the judgment of the Board will likely
cause economic damage to the Company or the Bank or its affiliates or injury to
the business reputation of the Company or the Bank or their affiliates;

 

(3)         a breach of fiduciary duty involving personal profit;

 

(4)         the intentional failure to perform stated duties under this
Agreement after written notice thereof from the board of directors;

 

(5)         a willful violation of any law, rule or regulation (other than minor
or routine traffic violations or similar offenses) that reflects adversely on
the reputation of the Company or the Bank or its affiliates, any felony
conviction, any violation of law involving moral turpitude, or any violation of
a final cease-and-desist order;

 

(6)         a material breach by the Executive of any provision of this
Agreement.

 

No act, or failure to act, on the Executive’s part shall be considered “willful”
unless she has acted, or failed to act, with an absence of good faith and
without reasonable belief that her action or failure to act was in the best
interest of the Company.

 

3.3           Voluntary Termination by the Executive Without Good Reason. If the
Executive terminates employment without Good Reason, the Executive shall receive
the Base Salary and expense reimbursement to which the Executive is entitled
through the date on which termination becomes effective.

 

3.4           Involuntary Termination Without Cause and Voluntary Termination
with Good Reason. With written notice to the Executive thirty (30) days in
advance, the Company may terminate the Executive’s employment without Cause.
Termination shall take effect at the end of the thirty (30) day period. With
advance written notice to the Company as provided in clause (y), the Executive
may terminate employment for Good Reason. If the Executive’s employment
terminates involuntarily without Cause or voluntarily but with Good Reason, the
Executive shall be entitled to the benefits specified in Article 4 of this
Agreement. For purposes of this Agreement a voluntary termination by the
Executive shall be considered a voluntary termination with Good Reason if the
conditions stated in both clauses (x) and (y) of this Section 3.4 are satisfied:

 

(x)          a voluntary termination by the Executive shall be considered a
voluntary termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:

 

(1)a material diminution of the Executive’s Base Salary (unless the reduction is
part of a Company-wide or executive-level restructuring of compensation),

 

(2)a material diminution of the Executive’s authority, duties, or
responsibilities, or

 

4

 

 

(3)a change in the geographic location at which the Executive must perform
services for the Company by more than 25 miles from such location at the
effective date.

 

(y)          the Executive must give notice to the Company of the existence of
one or more of the conditions described in clause (x) within sixty (60) days
after the initial existence of the condition, and the Company shall have thirty
(30) days thereafter to remedy the condition. In addition, the Executive’s
voluntary termination because of the existence of one or more of the conditions
described in clause (x) must occur within six (6) months after the initial
existence of the condition.

 

ARTICLE 4

SEVERANCE COMPENSATION

 

4.1           Cash Severance after Termination Without Cause or Termination for
Good Reason.

 

(a)          Subject to the possibility that cash severance after employment
termination might be delayed under Section 4.1(b), if the Executive’s employment
terminates involuntarily but without Cause or if the Executive voluntarily
terminates employment with Good Reason, the Executive shall for thirty-six (36)
months and in accordance with the Company’s regular pay practices continue to
receive the Base Salary in effect at termination of employment. However, the
Company and the Executive acknowledge and agree that the compensation and
benefits under this Section 4.1 shall not be payable if compensation and
benefits are payable or shall have been paid to the Executive under Article 5 of
this Agreement.

 

(b)          If when employment termination occurs the Executive is a “specified
employee” within the meaning of Section 409A of the Code, if the cash severance
payment under Section 4.1(a) would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, the
Executive’s continued Base Salary under Section 4.1(a) for the first six months
after employment termination shall be paid to the Executive in a single lump sum
without interest on the first business day of the seventh (7th) month after the
month in which the Executive’s employment terminates.

 

4.2           Post-Termination Insurance Coverage.

 

(a)          If the Executive’s employment terminates involuntarily but without
Cause or voluntarily but with Good Reason, the Company shall continue or cause
to be continued at the Company’s expense medical and dental insurance benefits
for the Executive and any of her dependents covered at the time of her
termination. The medical and dental insurance benefits shall continue until the
first to occur of (w) the Executive’s return to employment with the Company or
another employer, (x) the Executive’s attainment of age 65, (y) the Executive’s
(or dependent’s) death, or (z) the end of the thirty-six (36) month period
following her termination of employment.

 

(b)          If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
coverage for the Executive and her dependents, or (y) when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 4.2(a) would be considered deferred compensation under
Section 409A of the Code, and finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, the Company shall pay to the Executive in a single
lump sum an amount in cash equal to the present value of the Company’s projected
cost to maintain that particular insurance benefit (and associated income tax
gross-up benefit, if applicable) had the Executive’s employment not terminated,
assuming continued coverage for thirty-six (36) months. The lump-sum payment
shall be

 

5

 

 

 

made thirty (30) days after employment termination or, if Section 4.1(b)
applies, on the first business day of the seventh (7th) month after the month in
which the Executive’s employment terminates.

 

ARTICLE 5

CHANGE IN CONTROL BENEFITS

 

5.1           Change in Control Benefits. If a Change in Control occurs during
the term of this Agreement and, thereafter during the then remaining term of the
Agreement, the Executive’s employment terminates involuntarily but without Cause
or if the Executive voluntarily terminates employment with Good Reason, the
Company shall make or cause to be made a lump-sum payment to the Executive in an
amount in cash equal to three (3) times the Executive’s average annual
compensation. For this purpose, average annual compensation means the
Executive’s taxable income reported by the Company or its affiliates for the
five (5) calendar years immediately preceding the calendar year in which the
Change in Control occurs. The payment required under this paragraph is payable
no later than five (5) business days after the Executive’s termination of
employment. If the Executive receives payment under Section 5.1, the Executive
shall not be entitled to any additional severance benefits under Section 4.1 of
this Agreement. In addition, the Company shall provide the Executive and her
dependents with the same post-termination insurance coverage provided for in
Section 4.2 of the Agreement.

 

5.2           Change in Control Defined. For purposes of this Agreement “Change
in Control” means a change in control of the Company or the Bank as defined in
Internal Revenue Section 409A of the Code and rules, regulations, and guidance
of general application thereunder issued by the Department of the Treasury,
including a “change in ownership,” “change in effective control” or “change in
ownership of a substantial portion of assets.”

 

5.3           Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that the
aggregate payments or benefits to be made or afforded to the Executive under
this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code or any successor thereof (the “Termination
Benefits”), would be deemed to include an “excess parachute payment” under
Section 280G of the Code, then the Termination Benefits shall be reduced to a
value which is one dollar ($1.00) less than an amount equal to three (3) times
the Executive’s “base amount,” as determined in accordance with Section 280G of
the Code. The allocation of the reduction required hereby among the Termination
Benefits shall first be made from any cash severance benefit due under Section
5.1 of this Agreement. Nothing contained in this Agreement shall result in a
reduction of any payments or benefits to which the Executive may be entitled
upon termination of employment other than pursuant to Sections 4 and 5 hereof,
or a reduction in the payments and benefits specified, below zero.

 

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

 

6.1           Non-disclosure. The Executive covenants and agrees not to reveal
to any person, firm, or corporation any confidential information of any nature
concerning the Company or the Bank or its business, or anything connected
therewith. As used in this Article 6 the term “confidential information” means
all of the Company’s or the Bank’s and the Company’s affiliates’ confidential
and proprietary information and trade secrets in existence on the date hereof or
existing at any time during the term of this Agreement, including but not
limited to:

 

(a)          the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

 

6

 

 

 

(b)          the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

 

(c)          the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

 

(d)          trade secrets, as defined from time to time by the laws of
Maryland. This Section 6.1 does not prohibit disclosure required by an order of
a court having jurisdiction or a subpoena from an appropriate governmental
agency or disclosure made by the Executive in the ordinary course of business
and within the scope of the Executive’s authority.

 

6.2           Return of Materials. The Executive agrees to immediately deliver
or return to the Company upon termination, upon expiration of this Agreement, or
as soon thereafter as possible, all written information and any other similar
items furnished by the Company or prepared by the Executive in connection with
the Executive’s services hereunder and to immediately delete all electronically
stored data of the Company maintained on the Executive’s personal computers and
to return all Company-provided computers or communication devices (i.e., laptop,
Blackberry, PDA, etc.). The Executive will retain no copies thereof after
termination of this Agreement or termination of the Executive’s employment.

 

6.3           Creative Work. The Executive agrees that all creative work and
work product, including but not limited to all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Company. The Executive hereby assigns to the Company all
rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

 

6.4           Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination. For purposes of this Agreement, the term
“affiliate” of the Company includes any entity that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with the Company. The rights and obligations set forth in this
Article 6 shall survive termination of this Agreement.

 

6.5           Injunctive Relief. The Executive acknowledges that it is
impossible to measure in money the damages that will accrue to the Company if
the Executive fails to observe the obligations imposed by this Article 6.
Accordingly, if the Company institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Company, and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists. The
confidentiality and remedies provisions of this Article 6 shall be in addition
to and shall not be deemed to supersede or restrict, limit, or impair the
Company’s rights under applicable state or federal statute or regulation dealing
with or providing a remedy for the wrongful disclosure, misuse, or
misappropriation of trade secrets or proprietary or confidential information.

 

ARTICLE 7

COMPETITION AFTER EMPLOYMENT TERMINATION

 

7.1           Covenant Not to Solicit Employees. The Executive agrees not to,
directly or indirectly, solicit or employ the services of any officer or
employee of the Company (including an

 

7

 

 

 

individual who was an officer or employee of the Company during the one year
period following the Executive’s termination) for two years after the
Executive’s employment termination.

 

7.2           Covenant Not to Compete.

 

(a) The Executive covenants and agrees not to compete directly or indirectly
with the Company for one year after employment termination. For purposes of this
Section 7.2:

 

(1)         the term compete means:

 

(i)providing financial products or services on behalf of any financial
institution for any person residing in the territory,

 

(ii)assisting (other than through the performance of ministerial or clerical
duties) any financial institution in providing financial products or services to
any person residing in the territory, or

 

(iii)inducing or attempting to induce any person who was a customer of the
Company or the Bank at the date of the Executive’s employment termination to
seek financial products or services from another financial institution.

 

(2)         the words directly or indirectly mean:

 

(i)acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Company or the
Bank in the territory, or

 

(ii)communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Company or
the Bank when the Executive’s employment terminated.

 

(3)the term customer means any person to whom the Company or the Bank is
providing financial products or services on the date of the Executive’s
employment termination or within one year thereafter.

 

(4)the term financial institution means any bank, savings association, or bank
or savings association holding company, or any other institution, the business
of which is engaging in activities that are financial in nature or incidental to
such financial activities as described in Section 4(k) of the Bank Holding
Company Act of 1956, other than the Company or any of its affiliated
corporations.

 

(5)financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Company or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 

(6)the term person means any individual or individuals, corporation,
partnership,

 

8

 

 

 

fiduciary or association.

 

(7)the term territory means the area within a 25-mile radius of any office of
the Company or the Bank at the date of the Executive’s employment termination.

 

(b)          If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall be modified or deleted so that the provisions hereof, as
modified, are legal and enforceable to the fullest extent permitted under
applicable law.

 

(c)          The Executive acknowledges that the Company’s willingness to enter
into this Agreement and to make the payments contemplated by Articles 3 and 4 of
this Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Company would not have
entered into this Agreement without such covenants in force.

 

7.3           Injunctive and Other Relief. Because of the unique character of
the services to be rendered by the Executive hereunder, the Executive
understands that the Company would not have an adequate remedy at law for the
material breach or threatened breach by the Executive of any one or more of the
Executive’s covenants in this Article 7. Accordingly, the Executive agrees that
the Company’s remedies for a breach of this Article 7 include, but are not
limited to, (x) forfeiture of any money representing accrued salary, contingent
payments, or other fringe benefits (including any amount payable pursuant to
Article 4) due and payable to the Executive during the period of any breach by
Executive, and (y) a suit in equity by the Company to enjoin the Executive from
the breach or threatened breach of such covenants. The Executive hereby waives
the claim or defense that an adequate remedy at law is available to the Company
and the Executive agrees not to urge in any such action the claim or defense
that an adequate remedy at law exists. Nothing herein shall be construed to
prohibit the Company from pursuing any other or additional remedies for the
breach or threatened breach.

 

7.4           Article 7 Survives Termination But Is Void After a Change in
Control. The rights and obligations set forth in this Article 7 shall survive
termination of this Agreement. However, Article 7 shall become null and void
effective immediately upon a Change in Control.

 

ARTICLE 8

MISCELLANEOUS

 

8.1           Successors and Assigns.

 

(a)          This Agreement shall be binding upon the Company and any successor
to the Company, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company by purchase, merger,
consolidation, reorganization, or otherwise. But this Agreement and the
Company’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Company. By agreement in form and substance
satisfactory to the Executive, the Company shall require any successor to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform had no succession occurred.

 

(b)          This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

 

9

 

 

 

(c)          Without written consent of the other parties, no party shall
assign, transfer, or delegate this Agreement or any rights or obligations under
this Agreement, except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this Section 8.1, the Company shall
have no liability to pay any amount to the assignee or transferee.

 

8.2           Governing Law, Jurisdiction and Forum. This Agreement shall be
construed under and governed by the internal laws of the State of Maryland,
without giving effect to any conflict of laws provision or rule that would cause
the application of the laws of any jurisdiction other than Maryland. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in Maryland.

 

8.3           Entire Agreement. This Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive by the Company. Any
oral or written statements, representations, agreements, or understandings made
or entered into prior to or contemporaneously with the execution of this
Agreement are hereby rescinded, revoked, and rendered null and void by the
parties.

 

8.4           Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Company at the time of the delivery of
such notice, and properly addressed to the Company if addressed to the board of
directors of the Company.

 

8.5           Severability. If there is a conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provisions of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

 

8.6           Captions and Counterparts. The captions in this Agreement are
solely for convenience. The captions do not define, limit, or describe the scope
or intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

8.7           No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment. Moreover, provided the Executive is not in breach of any
obligation under Articles 6 and 7 of this Agreement, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
or benefits provided as the result of employment of the Executive or as a result
of the Executive being self-employed after employment termination.

 

10

 

 

 

8.8           Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

8.9           Compliance with Internal Revenue Code Section 409A.

 

(a)          The Executive will be deemed to have a termination of employment
for purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.

 

(b)          If at the time of the Executive’s separation from service, (i) the
Executive is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Company) and (ii) the Company makes a good
faith determination that an amount payable or the benefits to be provided
hereunder constitutes deferred compensation (within the meaning of
Section 409A), the payment of which is required to be delayed pursuant to the
six-month delay rule of Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay the entire amount on the otherwise
scheduled payment date but will instead pay on the scheduled payment date the
maximum amount permissible in order to comply with Section 409A (i.e., any
amount that satisfies an exception under the Section 409A rules from being
categorized as deferred compensation) and will pay the remaining amount (if any)
in a lump sum on the first business day after such six month period.

 

(c)          To the extent the Executive would be subject to an additional 20%
tax imposed on certain deferred compensation arrangements pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and the parties shall promptly execute any amendment reasonably
necessary to implement this Section 8.9.  The Executive and the Company agree to
cooperate to make such amendment to the terms of this Agreement as may be
necessary to avoid the imposition of penalties and taxes under Section 409A;
provided, however, that the Executive agrees that any such amendment shall
provide the Executive with economically equivalent payments and benefits, and
the Executive agrees that any such amendment will not materially increase the
cost to, or liability of, the Company with respect to any payment.

 

(d)          For purposes of this Agreement, Section 409A shall refer to Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.

 

8.10         Required Provisions. Any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to, and conditioned upon, their
compliance with 12 U.S.C. Section 1828(k) and FDIC Regulation 12 C.F.R. Part
359, Golden Parachute and Indemnification Payments.

 

8.11         Source of Payments. Notwithstanding any provision in this Agreement
to the contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by the Executive under an employment agreement
in effect between the Executive and the Bank, the payments and benefits paid by
the Bank will be subtracted from any amount or benefit due simultaneously to the
Executive under similar provisions of this Agreement. Payments will be allocated
in proportion to the level of activity and the time expended by the Executive on
activities related to the Company and the Bank, respectively, as determined by
the Company and the Bank.

 

11

 

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

  MB BANCORP, INC.       /s/ Lawrence W. Williams   For the Board of Directors
of the Company       /s/ Julia A. Newton   Julia A. Newton

 

12

